Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01011-CV
____________
 
TRUESTAR PETROLEUM CORPORATION,
TRUESTAR BARNETT LLC, TRUESTAR AMERICAS, INC., CHARLES A. KOHLHAAS, AND 
DWAIN M. IMMEL, Appellants
 
V.
 
OPTIMA SERVICES INTERNATIONAL LTD.,
P/K/A OPTIMA INTERNATIONAL TRUST COMPANY LIMITED, THE BALATON GROUP, INC., ROBERT
J. KUBBERNUS, M. CAROLE COALE, JOHN S. BURNS, AND FREDERICK BRYSON FARRILL,
Appellees
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2005-54028
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 16, 2006.  On December 1, 2006,
appellants filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.




 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 14, 2006.
Panel consists of Justices Frost, Seymore, and Guzman.